Citation Nr: 0302445	
Decision Date: 02/07/03    Archive Date: 02/19/03

DOCKET NO.  96-16 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel








INTRODUCTION

The veteran served on active duty from February 1964 to 
February 1967.

The current appeal arose from an August 1995 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.  The RO, in pertinent part, 
granted entitlement to service connection for PTSD with 
assignment of a 10 percent evaluation effective from June 15, 
1995, date of claim, and denied entitlement to service 
connection for a back disorder.

In May 1997 the RO granted entitlement to an increased rating 
of 50 percent for PTSD effective June 15, 1995.  Since that 
is less than the maximum benefit available, the issue 
remained on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

In October 1998 the Board of Veterans' Appeals (Board) 
remanded the claims to the RO for further development and 
adjudicative actions.

In May 1999 the RO affirmed the determinations previously 
entered.

In May 1999 the RO denied entitlement to a total disability 
rating for compensation purposes on the basis of individual 
unemployability.  A notice of disagreement was not filed with 
the foregoing determination.

In October 1999 the Board denied entitlement to service 
connection for a low back disorder, and remanded the claim of 
entitlement to an initial evaluation in excess of 50 percent 
for PTSD to the RO for further development and adjudicative 
action.

In June 2000 the RO affirmed the determination previously 
entered.

In October 2000 the Board remanded the claim for entitlement 
to an initial rating in excess of 50 percent for PTSD for 
further development and adjudicative actions.  

In August 2002 the RO affirmed the determination previously 
entered.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  PTSD was productive of not more than severe social and 
industrial impairment from June 15, 1995 through November 6, 
1996.

2.  Since November 7, 1996, PTSD has been manifested by 
symptomatology compatible with either severe social and 
industrial impairment; or occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability  with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships effective from June 15, 
1995.  


CONCLUSION OF LAW

The schedular criteria for an initial increased evaluation of 
70 percent for PTSD have been met.  U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.132; Diagnostic Code 9411 
(effective prior to November 7, 1996);  38 C.F.R. § 4.130, 
Diagnostic Code 9411; 61 Fed. Reg. 52695-52702 (Oct. 8, 1996) 
(effective November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's personnel records show that he received an 
Armed Forces Expeditionary Medal, Nationals Defense Service 
Medal and Vietnam Campaign Medal.  

The veteran submitted several copies newspaper articles from 
Da Nang Vietnam, and copies of photographs, depicting 
contemporaneous information about the Marine companies, 
including his company, fighting in Vietnam during his tour of 
active duty there.  

From September 1984 to October 1984, the veteran was 
hospitalized at VA for alcohol abuse, and marijuana abuse by 
history.  It was his first admission to the addictions unit.  
He completed an alcohol rehabilitation program and had an 
aftercare program upon discharge.  

In August 1995, the veteran underwent VA examination for 
PTSD.  His claims folder was reviewed in conjunction with the 
examination.  He reported stressors of having killed people 
in Vietnam.  He described a specific incident when his friend 
was killed by a kid, and the veteran then killed the kid.  
When another kid, who looked to be 11 years old, came up on 
them trapped with grenades, he killed that kid too.  He had 
another friend who was killed in an ambush.  When asked how 
this affected him today, he stated that he did not sleep well 
and had a lot of back memories.  

Other subjective complaints were that he could only sleep 2 
to 3 hours at night, just like he did in Vietnam when he did 
not sleep much while anticipating an ambush.  The veteran had 
dreams about some of the experiences including killing the 11 
year old.  He stated that he was also very angry about coming 
back and being spit on and called a baby killer.  

The veteran's day included getting beer, going to the creek, 
and sitting there talking with a friend.  He had been in 
numerous fights and had been hit in the face several times.  
When asked about appetite, he said he would rather drink than 
eat.  

The veteran reported that he had been married for 1 year and 
that he had a 23 year old son who had not seen since the son 
was 9 months old.  

Objective findings revealed that the veteran was dressed in 
casual cloths.  He eyes were described by the examiner as 
being erythematous.  He has a book with him about Vietnam, 
and pictures of some of his friends show were in the service 
with him.  

Thought production and continuity were good.  He had goal 
directed speech.  He was alert and oriented times four.  
Memory was intact times three.  There was good attention and 
concentration.  His relationship to reality was good.  There 
was no thought disorder noted.  His intelligence was average.  
Insight and judgment were fair.  There were concrete 
concepts.  

He was not suicidal or homicidal.  He stated that his mood 
was okay if no one bothered him.  His affect was sad.  
Volition was decreased.  Sleep was decreased, and appetite 
was decreased.  

In the discussion section, the examiner stated that the 
veteran met the criteria for PTSD.  The examiner discussed 
the veteran's friend, MS, who was killed and that the veteran 
relived this in nightmares.  He tried to avoid any thoughts 
or feelings associated with Vietnam, and he had difficulty 
with relationships, difficulty with sleep and he had 
irritability.  The examiner stated that he felt that the 
veteran's main difficulty was due to his alcoholism.  The 
assessment was Axis I, alcohol dependence, continuous, and 
post-traumatic stress disorder; Axis IV, economic and 
occupational problems; and Axis V, global assessment of 
functioning (GAF) of 55 at the present and over the past 
year.  




At a general medical examination, also conducted in August 
1995, the veteran indicated that he had been unemployed for 
four years, and that he used to be a helper to a bricklayer.  

By way of an August 1995 rating decision, service connection 
was granted for post-traumatic stress disorder, and a 10 
percent rating was assigned effective June 15, 1995; the date 
of the veteran's claim.  

In October 1995, the veteran submitted a notice of 
disagreement with the initial 10 percent disability 
evaluation assigned by the RO.  He attached a pamphlet 
entitled Post-Traumatic Stress disorder Among Military 
Veterans.  

In April 1997, the veteran underwent a VA examination for 
post-traumatic stress disorder.  The claims folder was 
reviewed prior to the examination.  It was noted that when 
the veteran was evaluated in August 1995, it was felt that he 
had mild PTSD.  

The veteran reported that he did not work at the present 
time, and that he had been fired on more than one occasion 
due to flares and temper.  He was currently taking care of 
his mother, who was very ill.  

He had a tendency to be very confrontational with people, 
especially if he had been stressed.  He did not relate with 
others and did not have any friends.  He stated that he had a 
tendency to want to fight.  

He drank a six-pack of beer per day.  He had difficulty 
sleeping at night because he dreamed of the events that are 
depicted in the August 1995 examination report.  He continued 
to have disturbing and intrusive thoughts.  Also troublesome 
was that he lived near a Fort, and saw the illumination that 
was shot at night.  That caused him to have intrusive 
thoughts about Vietnam.  

Mental status examination revealed that the veteran was 
dressed in jeans and a casual shirt.  He did not have any 
smell of alcohol no his breath at the time of the 
examination.  He was agitated easily and even flared during 
the examination.  He was oriented times three and was 
somewhat despondent, as well as somewhat anxious.  He had no 
hallucinations or delusions.  His perception was only fair.  
His judgment appeared to be fair.  He was spontaneous in his 
speech and was goal directed.  

The impression was Axis I, alcohol dependence and post-
traumatic stress disorder, moderate; Axis IV, problems 
related to social environment in that he had few friends, 
occupational problems of being unemployed, and other 
psychosocial/environmental problems, including exposure to 
the war in Vietnam; and Axis V, 55.  

By way of a May 1997 rating decision, evaluation of PTSD, was 
increased from 10 to 50 percent disabling, effective June 15, 
1995, the date of claim.  

Upon notification of the increased rating, the veteran in 
June 1997 stated that he was still in disagreement with the 
rating assigned for his PTSD because he had problems with his 
speech when he was in a stressful situation, and that caused 
panic attacks.  He had problems and an inability to maintain 
effective relationships.  

In October 1998, the Board remanded the claim for further 
development.  In addition to requesting medical records, 
which were obtained for the records, the Board asked that the 
veteran undergo another VA examination in order to 
specifically identify whether the veteran had any other 
psychiatric disorders, and, if so, for the examiner to 
specify which of the veteran's symptoms were associated with 
his various disorders.  

An opinion was also requested as to whether the veteran was 
rendered unemployable due to his PTSD.  Specific questions as 
stated by the Board in its remand are incorporated herein.  

VA Form 21-8940, Veteran's Application for Increase Based on 
Unemployability, received in November 1998, shows that the 55 
year old veteran stated that he was unable to work because of 
his service-connected PTSD.  He last worked full time in July 
1997, laying tile.  He was employed at a tile company from 
June 1993 to July 1997.  He stated that he had not tried to 
obtain employment since he became too disabled to work.  

VA Form 21-4192, Request for Employment Information in 
Connection with Claim for Disability Benefits, received in 
November 1998, from tile laying contractor, indicates that 
the veteran was employed there from June 1993 to July 1997, 
for 40 hours per week, laying tile.  He was not currently 
working due to his disabilities.  

In December 1998, the veteran underwent a VA examination for 
PTSD.  The claims folder was available and reviewed.  His 
chief complaint was that he did not get along with people, 
and that he had a high temper.  He reported having 
nightmares, being withdrawn and isolated, and that he got 
into frequent fights.  He had difficulty sleeping and could 
not hold a job.  These complaints had been present since 
Vietnam.  

The examiner noted that the veteran was satisfied with his 
present rating of 50 percent for PTSD.  The veteran said that 
there had been no change in his physical condition, and the 
veteran felt that he had stabilized.  

With regard to the Board's remand, the examiner reiterated 
that the veteran had continued difficulty getting along with 
people, and that he had a high temper.  The veteran got into 
frequent fights and he had nightmares which occurred three to 
four times per week.  The veteran was having difficulty 
sleeping after three to four hours, sometimes due to 
nightmares and sometimes to lower back pain.  The veteran 
said that he was fairly withdrawn but that he was able to 
work for short periods of time before he had conflicts with 
his supervisor.  Since returning from Vietnam, the veteran 
had worked only two jobs, in construction.  

Regarding "previously personality disorders," the examiner 
noted that the veteran was under no treatment for PTSD and 
was taking no medications.  He had completed two prior PTSD 
programs.  

Regarding habits, it was reported that the veteran drank 12 
packs of beer per day, usually every three to four days.  He 
indicated that he was an alcoholic.  

Mental status examination revealed that the veteran was 
casually dressed, and that he appeared older than his stated 
age.  There was the smell of alcohol on the veteran's breath 
at the time of examination, and the examiner noted that the 
veteran reported drinking the night before.  He was 
disheveled and wearing soiled clothing.  He stayed bent over 
in the chair during the examination, as if having acute back 
pain.  He sat with his hands clenched and made very poor eye 
contact.  He was not spontaneous but responded to direct 
questions.  He was coherent and goal directed, with no overt 
thinking disorder.  The mood was depressed and the affect was 
flattened.  He was oriented times 3, and had no memory 
impairment.  His insight was limited.  

The impression was Axis I, PTSD previously diagnosed and 
rated 50 % was found and continued; and alcohol dependence; 
Axis III, severe and chronic back pain; Axis IV, intrusive 
thoughts of Vietnam, social isolation, and poor control of 
aggressive impulses; and Axis V, global assessment of 
functions 50-55.  

In conclusion, the examiner stated:

Based upon the above information and review of the c-
file, there is no change in the veteran's service-
connected disability for post-traumatic stress 
disorder.  In response to the questions on the remand, 
this veteran should be examined to determine the 
nature, extent and etiology of his back pain.  In 
addition to the post-traumatic stress disorder, the 
veteran has a serious problem with alcohol that needs 
to be addressed.  It is doubtful, however, that alcohol 
is related significantly to post-traumatic stress 
disorder but the veteran drinks to try to relieve his 
back pain.  

The veteran continues to have difficulty relating with 
people but he says that problem has existed and had not 
changed since he returned from Vietnam.  The veteran is 
having difficulty maintaining employment, primarily due 
to his back pain, and that combined with the symptoms 
of post-traumatic stress disorder and alcohol abuse.   

By way of a May 1999 rating decision, entitlement to 
individual unemployability was denied.  

In October 1999, the Board denied the veteran's claim for 
entitlement to service connection for a back disorder and 
remanded the claim for an increased rating for PTSD.  The 
Board found the December 1998 VA examiner's report to be 
inadequate as not answering 5 specific questions indicated by 
the Board, and reiterated in the October 1999 remand.  The 
specific questions posed are incorporated herein from the 
October 1999 remand.  

In February 2000, the VA examiner, who examined the veteran 
in December 1998, responded to issues related to that 
examination pursuant to the Board's October 1999 remand.  The 
examiner stated the following:

1)  The nature and extent of the severity of post-
traumatic stress disorder.  I would estimate that the 
post-traumatic stress disorder is moderately severe due 
to his high temper and difficulty relating to people, 
his isolation from others, his sleeping difficulty with 
nightmares and the problems he is having in holding a 
job.

2)  The following documents reviewed in the C-file 
prior to seeing the veteran.  A separate copy of the 
remand criteria for rating mental disorders were all 
examined as well as the C-file prior to the examination 
of the veteran.

3)  The veteran's ability to maintain effective work 
relationships is impaired due to the veteran's high 
temper and history of frequent fighting.  

4)  The severity of the veteran's back pain has an 
adverse effect on his ability to work and be 
productive.  Additional adverse effects on his work and 
production include the difficulty he has in getting 
along with his supervisor.  

5)  His work history is interfered with due to chronic 
severe back pain (and) conflicts with supervisors.

6)  The veteran is unable to do any tasks such as 
lifting as it aggravates the back pain.  

7)  There are short periods where the veteran functions 
satisfactory in self care and conversation.  He does 
not function well in the work place. 

8)  The global assessment of functioning is judged to 
be between 50 and 55.  This means that the veteran can 
do some menial light tasks but is not considered able 
to be totally self sufficient.  

In October 2000, the Board remanded the claim again.  The 
purpose of the Board's October 1999 remand was to obtain 
clarifying information as to the severity of the veteran's 
PTSD which had not been provided by the VA examiner when he 
initially examined him in August 1995.  

The Board pointed out that the VA examiner did not reexamine 
the veteran, but merely provided very brief commentary for 
the most part referable to the veteran's nonservice-connected 
back disorder.  The Board concluded that clarifying 
information sought by the Board was not provided by the VA 
examiner in his February 2000 report, and noted its 
obligation by law to have the RO comply with its directives.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  



In its October 2000 remand, the Board reiterated all of the 
development necessary to resolve the claim, and the same is 
incorporated herein.  The Board also notified the veteran 
that failure to report for a scheduled VA examination might 
result in a denial of his claim.  38 C.F.R. § 3.655 (2000).  

In February 2001, the veteran canceled a VA examination 
scheduled for him because he had to care for his ailing 
mother.  

In March 2001, the representative indicated that the veteran 
was available to attend a compensation and pension 
examination, and that such an examination be requested in 
conjunction with the veteran's pending remand from the Board.

The record shows that the veteran was subsequently scheduled 
for VA examination in July 2002.  In July 2002, he called to 
say that he was unable to come in at that time, again due his 
mother being ill and in the hospital, and because he had to 
take care of her.  The veteran indicated that he would call 
the RO when he was free to come in for examination.  

In January 2003, the veteran's representative indicated that 
the veteran failed to report for the VA examination scheduled 
during the remand period, but did notify the VA that he would 
not be able to attend due to circumstances out of his control 
due to his 93 year old mother who was ill and needed his 
assistance.  The representative indicated that the RO did not 
take any actions to reschedule the examination.  

As indicated to the contrary above, the RO did take actions 
to accommodate the veteran with a current VA examination 
pursuant to the Board's remand, but the veteran has been 
unable to undergo examination at this time. 


Also in its January 2003 statement, the representative 
indicated that the medical evidence available in the 
veteran's claims folder supports his contentions that his 
service connected PTSD is of a greater severity than that for 
which he is being compensated.  The veteran requests that the 
Board grant him a percentage of compensation consistent with 
his disability.   


Criteria

Disability ratings are based, as far as practicable, on  the 
average impairment of earning capacity resulting from  
disability.  38 U.S.C.A. § 1155 (West 1991).  The average 
impairment as set forth in the VA Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
Diagnostic Codes which represent particular disabilities.  
Generally, the degrees of disability specified are  
considered adequate to compensate for considerable loss of 
working time from exacerbation or illness proportionate to 
the severity of the several grades of disability.  38 C.F.R. 
§ 4.1 (2002).

In determining the disability evaluation, VA must acknowledge 
and consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
explain the reasons and bases used to support its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

The Board notes that, by regulatory amendment effective 
November 7, 1996, substantive changes were made to the 
schedular criteria for evaluating mental disorders, including 
depression, formerly as set forth in 38 C.F.R. §§ 4.125-
4.132 (1996) (redesignated as 38 C.F.R. §§ 4.125- 4.130).  
See 61 Fed. Reg. 52695-52702 (1996).

The RO has evaluated the veteran's psychiatric disability 
under the newly-revised criteria.  Where the law or  
regulations change while a case is pending, the version more 
favorable to the claimant applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).

As to the effective date of disability compensation award, 38 
U.S.C. § 5110(g) provides:  "[W]here compensation,  
dependency and indemnity compensation, or pension is  awarded 
or increased pursuant to any Act or administrative  issue, 
the effective date of such award shall be fixed in  
accordance with the facts found but no earlier than the  
effective date of the Act or administrative issue."  DeSousa 
v Gober, 10 Vet. App. 461, 467 (1997).  See also McCay v. 
Brown, 9 Vet. App. 183,187 (1996) ("plain language of section 
5110(g) prohibits a retroactive award prior to the effective 
date of the legislation"), aff'd, 106 F.3d 1577 (Fed. Cir. 
1997).

Thus, the veteran's psychiatric disorder must be evaluated 
under both the old and new criteria, as appropriate, to 
determine which version is more favorable to the veteran.

Prior to November 7, 1996, the provisions of 38 C.F.R. 
§§ 4.129 and 4.130 provided that social and industrial  
adaptability is the basic criteria for rating mental 
disorders and two of the most important elements to consider 
are time lost from gainful work and decrease in work 
efficiency.

Moreover, an examiner's classification of psychiatric  
disability is not determinative of degree of disability, but 
the report and the analysis of symptomatology and full 
consideration of the history will be determinative.  Id.  

In this connection, it will be remembered that a person may 
be too disabled to engage in employment, although he or she 
is up and about and fairly comfortable at home or upon 
limited activity.  38 C.F.R. § 4.10.




Under the old criteria, the severity of disability was based 
upon actual symptomatology, as it affects social and 
industrial adaptability, and two of the most important 
determinants of disability were time lost from gainful work 
and decrease in work efficiency.  38 C.F.R. § 4.130.

The old schedular provisions of Diagnostic Code 9411, 
applicable to PTSD claims, require that evaluation would be 
based on certain criteria.

When the attitudes of all contacts except the most  intimate 
were so adversely affected as to result in virtual isolation 
in the community, there were totally incapacitating 
psychoneurotic symptoms bordering on gross  repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and  explosions of aggressive energy 
resulting in profound retreat from mature behavior; or the 
veteran was demonstrably unable to obtain or retain 
employment, a 100  percent rating was assignable.  These 
rating criteria set forth three independent bases for 
granting a 100 percent evaluation, pursuant to 38 C.F.R. 
4.132, Diagnostic Code 9411.  See Johnson v. Brown, 7 Vet. 
App. 95 (1994).

When the ability to establish and maintain effective or 
favorable relationships with people was severely impaired, 
and the psychoneurotic symptoms were of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment, a 70 percent rating was 
assignable. 

When the ability to establish or maintain effective or 
favorable relationships with people was considerably  
impaired, and by reason of psychoneurotic symptoms, the 
reliability, flexibility and efficiency levels were so 
reduced as to result in considerable industrial impairment, a 
50 percent rating was assigned.





Under the old criteria, there were additional guidelines  for 
evaluating PTSD, i.e., social impairment per se was not be 
used as the sole basis for any specific percentage 
evaluation, but was of value only in substantiating the 
degree of disability based on all the findings.  38 C.F.R.  
§ 4.132, Note (1), and social inadaptability is to be 
evaluated only as it affects industrial adaptability.  38 
C.F.R. § 4.129.  

The revised rating criteria for PTSD under Diagnostic Code 
9411 contemplate a 50 percent evaluation is to be assigned 
for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech;  panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and  long-term memory (e.g., retention of only highly 
learned  material, forgetting to complete tasks); impaired  
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and  
maintaining effective work and social relationships.

A 70 percent evaluation is assigned for occupational and  
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  Suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting  the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.



A 100 percent evaluation is assigned for a total occupational 
and social impairment, due to such symptoms as:  Gross 
impairment in thought processes or  communication; persistent 
delusions or hallucinations;  grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  Id.

According to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, (DSM IV), a GAF score of 41-50 is 
defined in the DSM IV as serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting)  
any serious impairment in social, occupational, or school  
functioning (e.g., no friends, unable to keep a job).  

A GAF score of 51-60 indicates moderate difficulty in social, 
occupational, or school functioning."  Diagnostic and 
Statistical Manual for Mental Disorders, 32 4th ed. (1994), 
as cited in Carpenter v. Brown, 8 Vet. App. 240, 242  (1995).  

A GAF score of 61 to 70 is for "some mild symptoms (e.g. 
depressed mood and mild insomnia) or some difficulty in  
social, occupational or school functioning (e.g. occasional 
truancy, or theft within the household), but generally 
functioning pretty well."  Diagnostic and Statistical Manual 
for Mental Disorders, 32 4th ed. (1994).

In Fenderson v. West, 12 Vet. App. 119 (1999), the CAVC held 
that "where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern" 
is not applicable to the assignment of an initial rating for 
disability following an initial award of service connection 
for the disability.  Rather, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as "staged 
ratings."

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the  
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
C.F.R. §§ 3.102, 4.3 (2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).
Analysis
Preliminary Matter:  Duty to Assist

The Board initially notes that there has been a  significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a  
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims (CAVC) 
in Morton v. West, 12 Vet. App. 477 (1999) withdrawn sub nom. 
Morton v. Gober , 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed  before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096,  2099-
2100 (2000), 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions); see generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v.  
Derwinski, 1 Vet. App. 308 (1991).
On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001), now codified as 38 
C.F.R. § 3.159 (2002).

Where the law and regulations change while a case is  
pending, the version more favorable to the veteran  applies, 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required  to 
substantiate a claim), and is therefore more favorable  to 
the veteran.  Therefore, the amended duty to assist law 
applies.  Id.

A preliminary review of the record shows that VA has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim. 

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met to the extent 
necessary under the new law.  

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim, as was indicated in the August 2002 supplemental 
statement of the case.  VA sufficiently placed the veteran on 
notice of what evidence could be obtained by whom and advised 
him of his  responsibilities if he wanted such evidence to be 
obtained by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In this regard, the record shows that the RO had the veteran 
examined in February 2000, December 1998, April 1997, and 
August 1995 for the express purpose of ascertaining the 
nature and extent of severity of PTSD.  There is other 
earlier dated documentation referable to inpatient care for 
disability not the subject of the current appeal.  

In it's August 2002 supplemental statement of the case, the 
RO considered VCAA in adjudicating the issue on appeal.  

The Board has remanded the claim on three occasions in an 
effort to get a clearer understanding of the current severity 
of the veteran's service-connected PTSD, through examination 
of the veteran and interpretation and opinions rendered by 
the examining physician.  

Coincident with the last Board remand in October 2000, the 
veteran was notified that failure to report for a scheduled 
VA examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2000).  As indicated in the factual 
background above, the veteran missed more than one scheduled 
VA examination, because he was caring for his ailing mother.  
He made it clear that he would contact the RO when he was 
ready to undergo evaluation.

In light of the above, the Board finds that the duties to 
notify and to assist have been satisfied.  38 U.S.C.A. § 5103 
(West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 
2001), now codified at 38 C.F.R. § 3.159(b) (2002).

This claim has been remanded by the Board 3 times.  In the 
circumstances of this case, further development would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to  requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case, such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be  avoided).  Here, the veteran is unwilling 
to be examined for VA pension and compensation purposes at 
this time.  



38 C.F.R. § 3.655

As was indicated in the factual background, the veteran was 
notified at his last address of record of the date and time 
of a VA examination required to ascertain the current 
severity of his service connected PTSD as well as the 
substance of 38 C.F.R. § 3.655.  This notification was 
pursuant to the Board's third remand in October 2000.  The 
veteran canceled his VA examinations scheduled in February 
2001 and in July 2002.  In the interim, in March 2001, the 
representative asserted that the veteran was ready to go 
forward with an examination, but he did not report for the 
July 2002 examination.  Again, it is noted that the veteran 
has been caring for his ailing mother, and is unable to be 
examined by VA at this time; even in accordance with the 
directives of the Board's third remand in October 2000.  

Tellingly, CAVC has indicated that a distinction must be made 
between a veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection (so-called 
"original ratings"), and dissatisfaction with determinations 
on later-filed claims for increased ratings.  See Fenderson 
v. West, supra.  Controlling regulations provide that when 
entitlement or continued entitlement to a benefit cannot be 
established or confirmed without a current VA examination or 
reexamination and a veteran, without good cause, fails to 
report for such examination, or reexamination, the claim 
shall be denied.  38 C.F.R. §§ 3.655(a) & (b) (2002).  
However, "[w]hen a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record."  See 38 C.F.R. § 3.655(b) (2002).

Inasmuch as the question currently under consideration was 
placed in appellate status by a notice of disagreement 
expressing dissatisfaction with an original rating, the Board 
must apply § 3.655(b).  Therefore, because the veteran failed 
to report for his VA examination, the Board is compelled to 
rate the current severity of the veteran's service-connected 
PTSD based on the existing record.  38 C.F.R. § 3.655(b) 
(2002).


Increased Rating

The veteran has most recently asserted that the 50 percent 
evaluation which has been assigned for his PTSD does not 
accurately reflect the degree of disability that he currently 
experiences.  In the past, at VA examination in December 
1998, he told the VA examiner that he was satisfied with the 
present rating of 50 percent.  Nonetheless, there is support 
for his argument that an increased evaluation is warranted in 
the evidentiary record.

The veteran's statements describing his symptoms are 
considered to be competent evidence, and such must be viewed 
in conjunction with the objective medical evidence.  

In this regard, having considered the medical evidence of 
record, the Board finds that a question has been presented as 
which of two evaluations would more properly reflect the 
current level of severity of PTSD.  Under the old criteria, 
the veteran has demonstrated symptoms as stated in the 
factual background above, which are characteristic of a 
disability manifested by a considerably impaired ability to 
establish or maintain effective or favorable relationships 
with people.  Similarly, his symptoms have resulted in 
reliability, flexibility and efficiency levels which are so 
reduced as to result in considerable industrial impairment.  
The veteran's GAF scores of 55, 55, 50-55, and 50-55, 
established during VA examination in August 1995, April 1997, 
December 1998, and upon an Addendum review of the file in 
February 2000, respectively, on the surface would seem to 
reflect no more than moderate symptoms.  

However, the evidentiary record clearly shows that when he 
was examined by VA in April 1997 he was moderately disabled, 
and then in December 1998, he was disheveled at the 
examination, wore soiled cloths to the examination, he was 
depressed with flattened affect, and his insight was limited.  
The GAF decreased from 55 in 1995 and 1997 to "50-55," 
according to the examiner in 1998 and 2000.  The Board 
diligently tried to get a more accurate assessment and 
opinion from the VA examiner of the veteran's current GAF 
score, to no avail.  

But, even just based on the aggregate results of the August 
1995, April 1997 and December 1998 VA examinations, with 
consideration of the examiner's opinion as rendered in 
February 1998, it appears as least likely as not that the 
veteran's symptomatology is compatible with very severe 
impairment, reflective of the next higher evaluation of 70 
percent.  

In Mauerhan v. Principi, 16 Vet. App. 436 (2002) CAVC issued 
important guidance in the application of the current 
psychiatric rating criteria.  The CAVC stated that the 
specified factors for each incremental rating were examples 
rather than requirements for a particular rating.  The CAVC 
stated that the analysis should not be limited solely to 
whether the claimant exhibited the symptoms listed in the 
rating scheme.  Consistent with the foregoing, the CAVC also 
found it appropriate for a rating specialist to consider 
factors outside the specific rating criteria in determining 
the level of occupational and social impairment. 

In this regard, the Board herein applies this opinion to the 
overall evidentiary record and finds that any doubt existing 
in this case should be resolved in the veteran's favor with 
assignment of the next higher evaluation of 70 percent, 
effective the date of claim, June 15, 1995, with application 
of the previous criteria through November 6, 1996, and 
application of the revised criteria effective November 7, 
1996.  See Fenderson, supra.

The evidence, however, has failed to demonstrate that the 
veteran exhibited total occupational and social impairment, 
due solely to his PTSD symptomatology as evaluated under 
either the previous or amended criteria cited above.  

Rather, the evidence of record tends to show that the 
veteran's non-service connected back disorder has primarily 
contributed to his total impairment, as well as alcoholism.  
Again, further clarification on the issue of whether the 
veteran's PTSD is totally disabling, thus warranting a 100 
percent evaluation, is not forthcoming as the evidence of 
record stands to date; since the veteran was unavailable for 
VA examination as requested by the Board.  

Rating the veteran's claim based upon the evidence of record, 
and resolving all reasonable doubt in his favor, the Board 
finds that he is entitled to an increased evaluation.  


Extraschedular Evaluations

The CAVC has held that the Board is precluded by regulation  
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

The Board, however, is still obligated to seek all issues  
that are reasonably raised from a liberal reading of  
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding  
the Board from affirming an RO conclusion that a claim does  
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b0(1), or from reaching such conclusion on its own.  
The RO provided the criteria under 38 C.F.R. § 3.321(b)(1), 
but did not grant entitlement to increased compensation 
benefits on this basis.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b0(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v.  
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find that veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the  
provisions of 38 C.F.R. § 3.321(b0(1).

The Board finds that the current schedular criteria to 
include the granted increase in the evaluation for PTSD 
adequately compensate the veteran for the severity of his  
disability.  There is no evidence of marked interference with 
employment or frequent hospitalization for PTSD.

Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.


ORDER

Entitlement to an increased evaluation of 70 percent for PTSD 
effective from June 15, 1995 is granted, subject to the 
governing criteria applicable to the payment of monetary 
awards. 


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

